DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/03/2021 and 04/05/2019 are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore,

	 “a second passage communicates with the channel opening so as to suck a fluid in the subject from the inside of the subject through the channel opening by a suction unit” in claim 3 
	“a cleaning fluid conduit that feeds a cleaning fluid from the outside of the subject to the distal side of the insertion portion” in claim 6
	“endoscope of claim 1 further comprises another conduit that has a second channel opening disposed on the distal side of the insertion portion and causes a gas 
	“wherein the ejection port is formed in a nozzle which proximal side communicates with the elongated feed conduit and which the distal side protrudes from the distal surface” in claim 14 with respect to claim 1 which it is dependent on.  There is not a figure that teaches “the slanted feed passage” disclosed in claim 1 with “the ejection port is formed in a nozzle which proximal side communicates with the elongated feed conduit and which the distal side protrudes from the distal surface”.

must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
	
Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitation “the slanted passage feed includes an ejection port that ejects the fluid from the slanted feed passage at an angle to generate a vortex flow so that mucus or mist-form particles are diffused away from the observation window and to ensure clear visibility” in claims 1, 15, and 16 does not have an adequate enough written description to show that the inventor 

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8-10, 13, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites the limitation "the gas" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 8 recites the limitation “the gas" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 9 recites the limitation "the gas" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 10 recites the limitation "the gas" in lines 1 and 2.  There is insufficient antecedent basis for “this limitation in the claim.
	Claim 13 recites the limitation "the gas" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 17 recites the limitation “insertion portion further includes an imaging unit that permits a user to transfer an image of the subject using a pair of illumination windows”.  This is indefinite because it can be interpreted that the pair of illumination windows does the transferring of the image which is not possible.  This claim is being interpreted the image of the subject is transferred using the pair of illumination windows to provide light for the imaging unit.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-6, and 8-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 20090209822) in view of St. George (US 20150305759).
	Regarding claim 1, Ikeda teaches an endoscope (Fig. 1) comprising: an operation portion (1); and an insertion portion (2) having respective proximal and distal ends wherein the proximal end configured to be attached to the operation portion and the distal end being used to be inserted into a subject (Fig. 1, para 24), the distal end of the insertion portion (Fig. 2) includes a distal surface having at least an observation 
	Regarding claim 1, St. George teaches a stone fragment suction device (Fig. 3) consisting of an operation portion (not shown in figures) and an insertion portion (Fig. 1) (para. 20, para. 20 teaches the steerable access sheath is inserted in to a patient which the term steerable means there has to be an operation portion to steer the sheath), and the distal end being used to be inserted into a subject (para. 20), the distal end of the insertion portion (Fig. 2) includes a distal surface having an elongated feed conduit (Fig. 2, 100), the elongated feed conduit having the slanted feed passage (405, 425, 445, 465, or 485) used to direct fluid into the subject during the operation and wherein the slanted passage feed includes an ejection port (409, 429, 449, 469, 489, or 529) that 
	Regarding claim 2, St. George teaches the ejection port is configured to eject the fluid in a direction that intersecting a longitudinal axis of the insertion portion, being directed toward a position other than a position at which the observation window is disposed in the distal surface, and being directed toward a position other than a position at which the channel opening is disposed (para 72, para 72 teaches the walls 405, 425, 445, 465, and 485 and contoured outermost edges 404, 424, 444, 464, 484, 504, 524, 
	Regarding claim 4, St. George teaches the ejection port ejects the fluid such as gas in a manner that a direction that is a direction intersecting a longitudinal axis of the insertion portion and is toward a position other than the position at which the observation window is disposed in the distal surface is employed as a center direction of the ejection of the gas (para 72, para 72 teaches the walls 405, 425, 445, 465, and 485 and contoured outermost edges 404, 424, 444, 464, 484, 504, 524, and 544 of targeted exit conduits 409, 429, 449, 469, 489, and 529 may be provided and arranged in order to facilitate the directionality of the directed fluid flow therefore the exit conduits can be configured to eject fluid in any desired direction or toward any position).
	Regarding claim 5, St. George teaches the ejection port ejects the gas in a direction that intersects each of the longitudinal axis and a plane orthogonal to the longitudinal axis 15and is such a direction as to get further away from the distal surface (para 72, para 72 teaches the walls 405, 425, 445, 465, and 485 and contoured outermost edges 404, 424, 444, 464, 484, 504, 524, and 544 of targeted exit conduits 409, 429, 449, 469, 489, and 529 may be provided and arranged in order to facilitate the directionality of the directed fluid flow therefore the exit conduits can be configured to eject fluid in any desired direction or toward any position).
	Regarding claim 6, Ikeda teaches an endoscope (Fig. 1), further comprising a cleaning fluid conduit (12) that feeds a cleaning fluid from the outside of the subject to 
	Regarding claim 8, St. George teaches for the ejection port, an ejection direction of the gas from the elongated feed conduit when the distal surface is seen in plan view is set to a direction obtained by shifting in a rotational direction around an axis along the longitudinal axis of the insertion portion with respect to a straight line that couples the ejection port and the observation window in the distal surface (para 72, para 72 teaches the walls 405, 425, 445, 465, and 485 and contoured outermost edges 404, 424, 444, 464, 484, 504, 524, and 544 of targeted exit conduits 409, 429, 449, 469, 489, and 529 may be provided and arranged in order to facilitate the directionality of the directed fluid flow therefore the exit conduits can be configured to eject fluid in any desired direction or toward any position).
	Regarding claim 9, St. George teaches for the ejection port, an ejection direction of the gas from the elongated feed conduit when the distal surface is seen in plan view is set to a direction substantially orthogonal to a straight line that couples the ejection port and the observation window in the distal surface (para 72, para 72 teaches the walls 405, 425, 445, 465, and 485 and contoured outermost edges 404, 424, 444, 464, 484, 504, 524, and 544 of targeted exit conduits 409, 429, 449, 469, 489, and 529 
	Regarding claim 10, St. George teaches for the ejection port, an ejection direction of the gas from the elongated feed conduit when the distal surface is seen in plan view is set to a direction along a tangent to an outer circumferential edge of the distal surface. (para 72, para 72 teaches the walls 405, 425, 445, 465, and 485 and contoured outermost edges 404, 424, 444, 464, 484, 504, 524, and 544 of targeted exit conduits 409, 429, 449, 469, 489, and 529 may be provided and arranged in order to facilitate the directionality of the directed fluid flow therefore the exit conduits can be configured to eject fluid in any desired direction or toward any position).
	Regarding claim 11, Ikeda teaches the ejection port (11) is disposed at a position on an upper side relative to the observation window (9) if upward and downward directions of the distal surface are defined based on upward and downward directions of an image captured through the observation window or what the orientation of the image is (Fig. 2, the user rotating the endoscope 90 degrees teaches this).  
	Regarding claim 12, Ikeda in view of St. George as disclosed earlier in claim 11, teaches the ejection port is disposed at a position on the upper side relative to the channel opening if the upward and downward directions of the distal surface are defined based on the upward and downward directions of the image captured through the observation window (Fig. 2, the user rotating the endoscope 90 degrees teaches this).
	Regarding claim 14, St. George teaches the ejection port is formed in a nozzle which proximal side communicates with the elongated feed conduit and which the distal .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 20090209822) in view of St. George (US 20150305759) as applied to claims 1, 2, 4-6, and 8-10  above, and further in view of Terada (US 3903877).
	Regarding claim 3, Ikeda in view of St. George teaches all of the elements of claim 1.  Ikeda teaches a second passage (7) communicates with the channel opening (11). St. George teaches a channel opening (Fig. 2, item 40) so as to suck a fluid in the subject from the inside of the subject through the channel opening (para, 74, para. 74 teaches the suctioning to remove outflow of fluid into the patient and any stone dust or stone debris). Ikeda combined with St. George does not teach a suction unit. 
	However, Terada teaches an endoscope comprising: an operation portion (Fig. 7); and an insertion portion (Figs. 3 and 4) having respective proximal and distal ends wherein the proximal end configured to be attached to the operation portion and the distal end being used to be inserted into a subject (Fig.8, para. 3, Fig. 8 teaches the .
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 20090209822) in view of St. George (US 20140107417) and Terada (US 3903877) as applied to claim 3 above, and further in view of Cappelleri (US 20170027606).
	Regarding claim 7, Ikeda in view of St. George teaches all of the elements of claim 1.  Terada teaches a channel opening (14) disposed on the distal side of the insertion portion and causes a gas containing particles generated in the subject to flow out to the outside of the subject through the channel opening (para 9).  Ikeda in view of 
	However, Cappelleri teaches a system for performing a surgical procedure (Fig. 2) comprising a distal end of the insertion portion (Fig. 2) including a distal surface having at least an observation window (28c) and multiple channel openings (24) for any device capable of assisting in the performance of the surgical procedure (para. 25 and 29).  It would be obvious to one of ordinary skill in the art to add a plurality of channels disclosed by Cappelleri to the endoscope disclosed by Ikeda.  One would be motivated to make this modification to allow one or more surgical tools to be routed therethrough and protrude from the distal end during the procedure (Cappelleri, para 24).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 20090209822) in view of St. George (US 20150305759) as applied to claims 1, 2, 4-6, and 8-10  above, and further in view of Okada (US 4085742)	
	Regarding claim 13, Ikeda in view of St. George teaches all of the elements in claim 1.  St. George also teaches ejection port ejects the gas toward an inner circumferential surface of the distal surface (para 72, para 72 teaches the walls 405, 425, 445, 465, and 485 and contoured outermost edges 404, 424, 444, 464, 484, 504, 524, and 544 of targeted exit conduits 409, 429, 449, 469, 489, and 529 may be provided and arranged in order to facilitate the directionality of the directed fluid flow therefore the exit conduits can be configured to eject fluid in any desired direction or toward any position). Ikeda in view of St. George does not teach a hood that protrudes in a direction of the longitudinal axis from the distal surface is attached to an outer .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gilreath (US 20180310802) in view of St. George (20150305759).
	Regarding claim 15, Gilreath teaches an endoscope system comprising: an operation portion (104); an insertion portion (106) having respective proximal and distal ends wherein the proximal end configured to be attached to the operation portion and 
	However, St. George teaches a stone fragment suction device (Fig. 3) consisting of an operation portion (not shown in figures) and an insertion portion (Fig. 1) (para. 20, para. 20 teaches the steerable access sheath is inserted in to a patient which the term steerable means there has to be an operation portion to steer the sheath), and the distal end being used to be inserted into a subject (para. 20), the distal end of the insertion portion (Fig. 2) includes a distal surface having an elongated feed conduit (Fig. 2, 100), the elongated feed conduit having the slanted feed passage (405, 425, 445, 465, or 485) used to direct fluid into the subject during the operation and wherein the slanted passage feed includes an ejection port (409, 429, 449, 469, 489, or 529) that ejects the fluid from the slanted feed passage at an angle so that mucus or mist-form particles are diffused away from the observation window and to ensure clear visibility (Figs 9A-9E, para 71 and 79, paras. 71 and 79 describes Figs. 9A-9E, para 71 teaches the exit conduits 409, 429, 449, 469, 489, and 529 may be oriented at different angles to create targeted flow, para 79 teaches targeted exit conduits 489 located toward a distal end of irrigation tip portions 480 help guide fluid flow in direction 487 to create turbulence or a .

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gilreath (US 20180310802) in view of St. George (20150305759).
 	Regarding claim 16, Gilreath teaches an endoscope comprising: an operation portion (104); a procedure instrument being detachably attached to the operation portion (para 452 and 195, para 452 one or more working channel openings (112) through which surgical tools may be inserted, para 195 gives examples of procedures and devices such as stone baskets, stents, injection needles, ablation devices, biopsy forceps, and/or cytology brushes); and an elongated insertion portion (106) having respective proximal and distal ends wherein the proximal end configured to be attached to the operation portion and the distal end being used to be inserted into a subject 
	However, St. George teaches a stone fragment suction device (Fig. 3) consisting of an operation portion (not shown in figures) and an insertion portion (Fig. 1) (para. 20, para. 20 teaches the steerable access sheath is inserted in to a patient which the term steerable means there has to be an operation portion to steer the sheath), and the distal end being used to be inserted into a subject (para. 20), the distal end of the insertion portion (Fig. 2) includes a distal surface having an elongated feed conduit (Fig. 2, 100), the elongated feed conduit having the slanted feed passage (405, 425, 445, 465, or 485) used to direct fluid into the subject during the operation and wherein the slanted passage feed includes an ejection port (409, 429, 449, 469, 489, or 529) that ejects the fluid from the slanted feed passage at an angle to generate a vortex flow so that mucus or mist-form particles are diffused away from the observation window and to ensure clear visibility (Figs 9A-9E, para 71 and 79, paras. 71 and 79 describes Figs. 9A-9E, para 71 teaches the exit conduits 409, 429, 449, 469, 489, and 529 may be oriented at different angles to create targeted flow, para 79 teaches targeted exit conduits 489 located toward a distal end of irrigation tip portions 480 help guide fluid flow in direction 487 to create turbulence or a vortex at the distal end of steerable access sheath 100, para 63 teaches the turbulence or vortex may stir up stone fragments or stone dust which may help in flushing out the kidney and targeted exit conduits provided in the present invention may be able to better concentrate inflow liquid on the far side of a stone burden from the outflow orifice and thus more easily directly “wash” or “push” the stone burden toward the outflow orifice thus diffusing particles away).  It would be 
	Regarding claim 17, Gilreath teaches the insertion portion further includes an imaging unit (169) that permits a user to transfer an image of the subject using a pair of illumination windows (Fig. 1J, para 474 teaches the front-pointing image sensor mounted on and integrated circuit board and derives still images and/or video feeds captured by the image sensor and therefore the image is transferred and front illuminators (183) may be placed next to lens assembly (181, a type of illumination window), for illuminating its field of view and that discrete front illuminators (183) may be attached to the same integrated circuit board (179) on which front-pointing image sensor (169) is mounted, Fig. 1J shows cross-sectional view of a tip section of a multi-camera endoscope and shows the illuminators (183) providing light for the imaging unit (169), para. 493 teaches in some embodiments that there is a second front optical window for a second front illuminator positioned on the front panel a second illumination window the first optical window and the second optical window makes for a pair).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gilreath in view of St. George (20150305759) as applied to claim 15 above, and further in view of Harp (US 8100823).
	Regarding claim 18, Gilreath teaches the endoscope system of claim 15, further comprising: a light source apparatus (199), a video processor unit (199), an image processing unit (199), a monitor (120), a suction unit (199), and the pump (199) all of which communicate with one another during the operation on the subject (Fig. 1A, para 454, para 454 teaches the main control unit (199) controls the illuminators (thus it being a light source device as it is described in pg. 5 line 22 of the specification) and the main control unit (199) also controls one or more fluid, liquid and/or suction pump(s) which supply corresponding functionalities to the endoscope (teaches a suction unit and a pump are part of the invention), main control unit (199) also communicated with monitor (120) to display images and/or video streams and these all communicate to each other though the main control unit (199)); and an endoscope configured to be attached to the various equipment during the operation on the subject (para 195), the endoscope comprising the operation portion (104); the procedure instrument being detachably attached to the operation portion (para 452, teaches one or more working channel openings (112) through which surgical tools may be inserted); and the insertion portion having at least the observation window, the channel opening, and the elongated feed conduit all which being concealed along the elongated insertion portion and their respective ends being exposed at a distal face of the insertion portion to communicate simultaneously with the operation portion and the procedure instrument during the treatment of the subject. Gilreath does not teach a movable trolley configured to support 
	However, Harp teaches a surgical instrument with a mobile portable control system (14) comprising a trolley (22) that supports a controller or control unit (24) or box  and a computer system (26) which comprises central processing unit (CPU) (32) which includes a video processing system, a monitor 34, a keyboard 36 (paras. 109 and 112, para 109 teaches a trolley (22) that supports a controller or control unit (24) or box  and a computer system (26), para 112 teaches the computer system comprises a central processing unit (CPU) (32) which includes a video processing system, a monitor (34), and a keyboard 36).  It would be obvious to one of ordinary skill in the art to put all of the equipment disclosed by Gilreath on the trolley disclosed by Harp.  One would be motivated to make this modification to enable stationarily locking the unit at the desired position in the operating room or other area (para. 111).

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL ROTH whose telephone number is (571)272-4481.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.R./Examiner, Art Unit 3795       

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795